                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 ROBERT YOUNG, et al.,                        :      Case No. 1:16-cv-1006
                                              :
        Plaintiffs,                           :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Michael J.
                                              :      Newman
 RANDALL WINKLER, et al.,                     :
                                              :
        Defendants.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 57)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Michael J. Newman. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on June 26, 2019, submitted a Report and

Recommendation (Doc. 57). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly:

       1.     The Report and Recommendation (Doc. 57) is ADOPTED;

       2.     Defendants’ motion for sanctions (Doc. 46) is DENIED;

       3.     The Court RELINQUISHES continuing jurisdiction to enforce the terms
              of the settlement agreement reached in this case; and
        4.   This case shall remain TERMINATED on the Court’s docket.

        IT IS SO ORDERED.

Date:        7/29/19                                     s/ Timothy S. Black
                                                     Timothy S. Black
                                                     United States District Judge




                                        2
